In re Boudreaux, Gary; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Vermilion, 15th Judicial District Court, Div. “I”, No. 22744; to the Court of Appeal, Third Circuit, No. KW97-1554.
Writ granted in part; otherwise denied. The district attorney is ordered to provide relator with an estimate of the costs of reproducing public records relator has requested and to which relator is entitled. La. Const. art. XII, Section 3; R.S. 44:31; Range v. Moreau, 96-1607 (La.9/3/96), 678 So.2d 537; State ex rel. Leonard v. State, 96-1889 (La.6/13/97), 695 So.2d 1325. In all other respects the application is denied.
KNOLL, J., not on panel; recused.